Citation Nr: 1506579	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  15-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for depression/anxiety/ nerve problems.

4.  Entitlement to service connection for chest disorder.

5.  Entitlement to service connection for neck disorder.

6.  Entitlement to service connection for mouth disorder.  


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1984 to June 1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO granted service connection for tinnitus and bilateral hearing loss and assigned a 10 percent and noncompensable ratings respectively.  The RO denied service connection for low back disorder, depression/anxiety/
nerve problems, chest condition, difficulty breathing, neck disorder, right arm disorder, left arm disorder, erectile dysfunction, alcohol disease, and mouth problem.  

In January 2013, the Veteran filed a notice of disagreement (NOD) with the assigned ratings for tinnitus and bilateral hearing loss and the denial of all service connection claims.  In February 2013, the Veteran withdrew the appeal for an initial rating in excess of 10 percent for tinnitus.  A statement of the case (SOC) was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014 with a second clarifying submission in December 2014.  In the later submission, the Veteran noted that he was appealing the issues captioned above and was not seeking separate ratings for difficulty breathing, right and left arm disorders, erectile dysfunction, and alcohol disease.  He noted that these disorders should be combined with other claims on appeal.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.  

For the reasons expressed below, the claims on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.





REMAND

In the December 2014 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing sitting at the RO at the next appropriate opportunity.   

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

